Title: Abigail Adams to William Cranch, 27 December 1799
From: Adams, Abigail
To: Cranch, William


				
					Dear sir
					Philadelphia Decbr 27th 1799.
				
				Mr shaw will be the Bearer of this to you it is so long Since You saw him, that I presume he will want an introduction to your recollection, tho not to your Heart. he will bring to your Remembrance those agreable Days spent under his Fathers Roof, whilst expectations, and anticipation Presented you prospects of future felicity and enjoyment, before you had seen or experienced the checkerd Lot, to which we are all Heirs. If you have experienced your evil days— those of your Prosperity and success I hope and trust will be much more abundant—
				Mr shaw is going to Mount Vernon the bearer of Letters upon the Melancholy event which has Made mourners of a whole Nation; yet as it respects the great and Illusterous Character whom we all lament, I think his situation enviable length of days, would to him according to the order of Nature only have been subject to the

weakness and decays of time, and he had lived to honor to Glory, and to immortality, as far as Mortal could— his fame wanted no extension, his Character no addition— thus we trust his Great Lord and Master call’d him to a higher Sphere, to a more exalted station, to unite him with Beings of a superiour order.—
				I last week had Letter from your Mother. she was well, and your Father has had better Health since his last sickness than for a long time before—
				My Love to Mrs Cranch who has risen in My Esteem and Regard from her Prudence, her discretion and Many other excellent qualities which have Distinguished her Character through the troubles and difficulties you have both had to encounter—
				I most sincerely hope that Your future exertions will be crowned with Success—
				I am My Dear Nephew / Your truly affectionate / Aunt
				
					A Adams—
				
			